Case 1:16-cv-00194-CFC Document 193 Filed 12/04/18 Page 1 of 2 PageID #: 3129




                             THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

NESPRESSO USA, INC.,

                Plaintiff,

       v.                                           C.A. No. 16-194 (CFC)

ETHICAL COFFEE COMPANY SA,

          Defendant.
ETHICAL COFFEE COMPANY SA and
ETHICAL COFFEE CORPORATION,

                Counterclaim Plaintiffs,

       v.

NESPRESSO USA, INC. and
NESTLÉ NESPRESSO SA,

                Counterclaim Defendants.

                              MOTION TO STAY LITIGATION

       Counterclaim Plaintiffs Ethical Coffee Company SA and Ethical Coffee Corporation

(collectively, “ECC”) file this Motion to Stay Litigation in this matter. ECC requests a stay of

three months.

       On November 12, 2018, a Swiss court ordered Ethical Coffee Company SA to close and

liquidate all assets pursuant to Chapter 7 of the Swiss bankruptcy code. Ethical Coffee Company

SA appealed that decision, but on November 26, 2018, the appeal was denied. As a result,

Ethical Coffee Company SA has entered bankruptcy and terminated operations. All ECC assets

(including the claims in this litigation) are now under the control of the Swiss bankruptcy trustee.

       Undersigned counsel requests a 3-month stay of litigation in this case in order to

determine how the Swiss trustee would like to proceed. Counterclaim Defendants Nespresso

USA, Inc. and Nestle Nespresso SA take no position on this motion.

       A proposed Order is attached.
Case 1:16-cv-00194-CFC Document 193 Filed 12/04/18 Page 2 of 2 PageID #: 3130




Dated: December 4, 2018            Respectfully submitted,


                                   FARNAN LLP

                                    /s/ Brian E. Farnan
                                   Brian E. Farnan (Bar No. 4089)
                                   919 North Market Street, 12th Floor
                                   Wilmington, DE 19801
                                   Telephone: (302) 777-0300
                                   Facsimile: (302) 777-0301
                                   bfarnan@farnanlaw.com

                                   Steve W. Berman (admitted pro hac vice)
                                   Jerrod C. Patterson (admitted pro hac vice)
                                   HAGENS BERMAN SOBOL SHAPIRO LLP
                                   1301 Second Avenue, Suite 2000
                                   Seattle, WA 98101

                                   Attorneys for Ethical Coffee Company SA and
                                   Ethical Coffee Corporation




                                      2
